Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pending claims have been amended as follows:

8. 	(Currently Amended) 	A method for managing an integrated network comprising a physical network and a virtual network, comprising:
obtaining, by a network function virtualization orchestrator ("NFVO”), path computation information from the integrated network, the integrated network including a 
generating, using the path computation information, segments identifying portions of a virtual network path for a multi-part virtual network function ("VNF"), the virtual network path originating at the virtual source and terminating at the virtual destination;
generating, by a virtual infrastructure manager ("VIM")  , a plurality of labels associated with physical links on the physical network corresponding to the identified portions of the virtual network path;
determining, by the NFVO and using the plurality of labels, a network path for data transfer over the integrated network, the network path identifying virtual and physical network elements, wherein the network path is chosen to comply with service level agreement ("SLA") requirements for the multi-part VNF based on the path computation information of the segments in the network path; and
appending a stack of labels to a packet, wherein the stack includes a plurality of labels that defines the network path and nodes in the integrated network use the plurality of labels to route the packet through the multi-part VNF by determining the virtual and physical network elements from the labels of the stack.

9. 	(Currently Amended) 	The method of claim 8, wherein obtaining the path computation information from the integrated network further comprises obtaining the path computation information from a path computation element ("PCE")  .

10. 	(Currently Amended)  	The method of claim 8, wherein obtaining the path interior gateway protocol ("IGP")    instance.

11. 	(Currently Amended) 	The method of claim 8, wherein the plurality of labels comprise multiprotocol label switching ("MPLS")    labels associated with virtual switches for the virtual source, the integrated network, and the virtual destination.

15. 	(Currently Amended) 	A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for managing an integrated network comprising a physical network and a virtual network, the stages comprising:
obtaining, by a network function virtualization orchestrator ("NFVO”), path computation information from the integrated network, the integrated network including a virtual source and a virtual destination;
generating, using the path computation information, segments identifying portions of a virtual network path for a multi-part virtual network function ("VNF"), the virtual network path originating at the virtual source and terminating at the virtual destination;
generating, by a virtual infrastructure manager ("VIM")  , a plurality of labels associated with physical links on the physical network corresponding to the identified portions of the virtual network path;
determining, by the NFVO and using the plurality of labels, a network path for data transfer over the integrated network, the network path identifying virtual and 
appending a stack of labels to a packet, wherein the stack includes a plurality of labels that defines the network path and nodes in the integrated network use the plurality of labels to route the packet through the multi-part VNF by determining the virtual and physical network elements from the labels of the stack.

16. 	(Currently Amended) 	The non-transitory, computer-readable medium of claim 15, wherein obtaining the path computation information from the integrated network further comprises obtaining the path computation information from a path computation element ("PCE")  .

17. 	(Currently Amended)  	The non-transitory, computer-readable medium of claim 15, wherein obtaining the path computation information further comprises obtaining the path computation information from a virtual router implementing an interior gateway protocol ("IGP")   instance.

18. 	(Currently Amended)   	The non-transitory, computer-readable medium of claim 15, wherein the plurality of labels comprise multiprotocol label switching ("MPLS")   labels associated with virtual switches for the virtual source, the integrated network, and the virtual destination.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for generating, using path computation information, segments identifying portions of a virtual network path.
The prior art of record (in particular Ventre et al. “Segment Routing: a Comprehensive Survey of Research Activities, Standardization Efforts and Implementation Results” and Kusano (US 20200013107)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: managing an integrated network comprising a physical network and a virtual network; obtaining, by a network function virtualization orchestrator ("NFVO"), path computation information from the integrated network, the integrated network including a virtual source and a virtual destination; generating, using the path computation information, segments identifying portions of a virtual network path for a multi-part virtual network function ("VNF"), the virtual network path originating at the virtual source and terminating at the virtual destination; generating, by a virtual infrastructure manager ("VIM"), a plurality of labels associated with physical links on the physical network corresponding to the identified portions of the virtual network path; determining, by the NFVO and using the plurality of labels, a network path for data transfer over the integrated network, the network path identifying virtual and physical network elements, wherein the network path is chosen to comply with service level agreement ("SLA") requirements for the multi-part VNF based on the path computation information of the segments in the network path; and appending a stack of labels to a packet, wherein the stack includes a plurality of labels that defines the network path and nodes in the integrated network use the plurality of labels to route the packet through the multi-part VNF by determining the virtual and physical network elements from the labels of the stack. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 09/30/2021.
The same reasoning applies to independent claims 8 and 15 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. “Segment Routing Optimization for VNF Chaining.”
Alhussein et al. “Joint VNF Placement and Multicast Traffic Routing in 5G Core Networks.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413